Citation Nr: 1758674	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-02 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for bipolar disorder with posttraumatic stress disorder (PTSD) for the period prior to June 11, 2013.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period prior to June 11, 2013.     


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from May 1975 to June 1997.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and March 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The January 2010 rating decision granted service connection for bipolar disorder with PTSD and assigned an initial rating of 10 percent, effective July 1, 2008.  In an August 2012 rating decision, the RO increased the rating for the Veteran's service-connected bipolar disorder with PTSD to 30 percent, effective July 1, 2008.  In an October 2013 rating decision, the RO increased the rating to 100 percent, effective June 11, 2013.  As a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded, the Veteran's claim for a higher initial rating remains on appeal for the period prior to June 11, 2013.  AB v. Brown, 6 Vet. App. 35 (1993).  The 100 percent rating assigned from June 11, 2013 is the maximum available benefit.   

The March 2017 rating decision denied entitlement to a TDIU prior to June 11, 2013.          

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  For the period prior to April 2, 2009, the Veteran's bipolar disorder with PTSD more nearly approximated occupational and social impairment with reduced reliability and productivity.  Symptoms causing occupational and social impairment with deficiencies in most areas have not been demonstrated.

2.  As of April 2, 2009, the Veteran's bipolar disorder with PTSD most nearly approximated total occupational and social impairment.  

3.  For the period prior to April 2, 2009, the evidence does not demonstrate that the Veteran's service-connected disabilities precluded him from securing and following any substantially gainful occupation.  

4.  As of April 2, 2009, the Veteran has a 100 percent rating for PTSD, and does not allege, nor does the record show, that his remaining service connected disabilities render him unemployable. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 50 percent rating for bipolar disorder with PTSD prior to April 2, 2009 have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Codes 9432-9411 (2017).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 100 percent rating for bipolar disorder with PTSD as of April 2, 2009 have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Codes 9432-9411 (2017). 

3.  The criteria for entitlement to a TDIU have not been met for the period prior to April 2, 2009. 38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

4.  The appeal as to entitlement to a TDIU for the period from April 2, 2009 is moot.  38 U.S.C. §7105 (West 2012); 38 C.F.R. § 20.202 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Initial Increased Rating for Bipolar Disorder with PTSD

Legal Criteria

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 3.321; see generally 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.   

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's service-connected bipolar disorder with PTSD is rated as 30 percent disabling for the period prior to June 11, 2013, and 100 percent disabling thereafter, under 38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9432.  

A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.  Pursuant to this General Rating formula, a 30 percent rating is warranted when there is occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

Pursuant to this General Rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (e.g., unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (e.g., work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9432, General Rating Formula for Mental Disorders.

The symptoms associated with each evaluation under the General Rating formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV and DSM-V).  Id. at 443; see 38 C.F.R. § 4.130.  

Reports of psychiatric examination and treatment frequently include a GAF score.  According to the DSM-IV, a GAF scale includes scores ranging from 0 to 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  Gilbert, 1 Vet. App. at 53.   

Factual Background

The Veteran seeks a rating in excess of 30 percent prior to June 11, 2013, at which time he received a 100 percent rating, for his service-connected bipolar disorder with PTSD.  The Veteran argued during his August 2017 video conference hearing that he should receive either a 100 percent rating or a TDIU prior to June 11, 2013 because he was removed from his job in April 2009 due to his service-connected disability and has not worked since.     

The Veteran filed his claim for service connection in July 2008.  A July 2008 VA mental health counseling note reveals that the Veteran requested short-term treatment and indicated that he was currently "off work" due to his PTSD symptoms.  The psychologist described the Veteran's PTSD symptoms as exposure to traumatic events with recurrent memories of the events, avoidance of stimuli associated with the trauma, emotional detachment from others, inability to recall parts of the trauma, foreshortened sense of future, sleep problems, and irritability.

At an August 2008 VA psychotherapy session, the Veteran reported feeling significantly more positive about his future and being in control of his own behavior.  He described adhering to a regular sleep and exercise pattern, which also had a positive effect on his mood.  He reported that he applied for several jobs within his company and expected to begin full-time work again soon.  

In September 2008, the Veteran informed the VA psychologist that he had returned to working full-time and reported minimal distress.  

At a September 2008 VA medication management appointment, the Veteran reported to the staff physician that his mood had improved.  He denied feeling depressed, down, or irritable, though later admitted he has some recurrent moments when he has feelings of uselessness.  His energy level was good and he denied a lack of motivation or interest.  He said he had been volunteering and got a new assignment at work that he liked.  He described his concentration as fair.  He denied suicidal or homicidal ideation, alcohol or drug abuse, or psychotic symptoms.  He reported recurrent intrusive thoughts, mild insomnia, and occasional nightmares.  

At a January 2009 VA medication management appointment, the Veteran reported to the staff physician that his mood was "very good, [but] a little anxiety every once in a while."  His affect was appropriate and mildly reserved.  He reported that he had been working lately from home and that he had been functioning fairly well at his job with good concentration and was able to keep up with his assignments.  He reported occasional intrusive thoughts, mild insomnia, occasional nightmares, and talking combative in his sleep and waking up in sweat.  

In March 2009, the Veteran had a psychotherapy session for the treatment of PTSD.  He reported a significant positive change in his behavior and communication with coworkers.  He reported a significant decrease in depression and anxiety symptoms and increased social activity.  

On April 2, 2009, the Veteran was hospitalized for three weeks at University Behavioral Health Center following his brother's suicide attempt and problems with his job at IBM.  A treatment note says that he was admitted to treatment for psychiatric care due to acute symptoms that included sleeplessness, decreased appetite, feelings of guilt, racing thoughts, and lack of support.  He reported past homicidal ideation towards coworkers and managers at work.  He was recommended for inpatient treatment due to behavior that was imminently threatening, destructive, or disturbing to self or others.    

In April 2009, the Veteran was placed on short-term disability at his job with IBM.  According to statements made to VA by the Veteran, his supervisor and HR staff asked him to take a break from work after several poor performance evaluations.  They had observed his increasingly aggressive behavior and thought he should seek help.  They had suggested to him that the work situation and his behavior were approaching a crisis level as he became extremely isolated and unapproachable.    

His short-term disability was extended every month, for 6 months, until October 2009, when he was put on long-term disability.  According to IBM medical treatment reports, during this time the Veteran's healthcare providers deemed him to be totally impaired for work due to his bipolar disorder and PTSD.  The reports said that he was receiving intensive outpatient treatment, including psychotherapy and medication monitoring and management.  During this time, the Veteran had GAF scores of 45 to 50.  In one IBM medical treatment report from June 2009, the Veteran's psychiatrist reported that the Veteran was unable to work because of depression, anxiety, concentration impairment, fatigue, sleep disruption, panic attacks, and suicidal thoughts.  

In October 2009, the Veteran went on long-term disability through his employer.  In an October 2009 Social Security mental health assessment to receive disability benefits, a doctor determined that the Veteran was not able to complete a normal work week without interruptions due to his psychologically-based symptoms.     

In December 2009, the Veteran underwent a VA Compensation and Pension (C&P) examination for PTSD.  The Veteran's entire claims file was available and reviewed.  During the examination, the Veteran reported significant mood lability with depressive episodes that last months at a time, and these involved depressed mood, crying spells, anhedonia, reduced appetite, reduced concentration, and thoughts of suicide.  In addition to the depression, the Veteran also reported hypomanic episodes, during which he experienced periods of extreme energy, decreased need for sleep, and impulsive travel to Japan.  He reported having past homicidal thoughts towards his coworkers.  

The Veteran denied clear psychotic symptoms, but did report some dissociative type episodes associated with his PTSD.  He reported intrusive thoughts about trauma he experienced in the military, night sweats, insomnia and nightmares a few times a week, increased anxiety when he sees traffic accidents or hears sirens, avoidance of thoughts about his trauma, diminished interest, and interpersonal detachment.  He reported irritability and anger, distraction and difficulty with his concentration, hypervigilance, and exaggerated startle.  

The examiner determined that the Veteran's PTSD has a mild to moderate impact on social and occupational functioning.  His bipolar disorder has a moderate impact on occupational functioning and moderate to severe impact on social functioning.  The examiner assigned a GAF score of 50.        

The Veteran continued to receive mental health treatment from the VA through 2010.  The record shows fairly consistent cycles between depression and hypomania.  The Veteran's depressive symptoms included irritability, low energy and fatigue, increased sleeping, and low motivation, followed by hypomanic episodes where the Veteran experienced increased energy, racing thoughts, not wanting or needing to sleep, and impulsive behavior.  The Veteran consistently reported symptoms of anxiety, nightmares, night sweats, insomnia, intrusive thoughts, self-isolation, hypervigilance, and occasional panic attacks.  He frequently reported a lack of support from his wife, who, because of her cultural background, does not accept his mental illness diagnoses.  He also reported that he had no close friendships and infrequent contact with his adult children or family.

In a May 2010 VA mental health attending note, a VA staff physician remarked that the Veteran continued to be unable to return to work, and noted that it is highly possible that he is fully disabled by his PTSD and bipolar disorder.  

A May 2010 letter from the Veteran's VA psychologist reads, in part: "[The Veteran's] PTSD is considered moderately severe and chronic . . . These symptoms significantly interfere with multiple aspects of functioning especially in the areas of social, interpersonal, and occupational functioning.  Despite participating in treatment and taking medications as prescribed, he continues to struggle with PTSD and bipolar symptoms.  His current symptoms significantly impact his stress tolerance, frustration tolerance, ability to adapt to change, and consistency of performance."

In January 2011, the Veteran was granted service connection for bipolar disorder with PTSD, rated 10 percent disabling, effective July 1, 2008.  He appealed the initial rating.   

The Veteran was afforded another VA C&P examination in January 2011.  The examiner noted that the Veteran was adequately groomed, his affect was congruent, he made appropriate eye contact, had a depressed mood, acted guarded, and had very long pauses before each response.  During the examination, the Veteran indicated that he had more thoughts of harming himself than ever before.  He admitted he had not been fully forthcoming about the frequency of his suicidal ideation with his mental health providers because he feared that he will "get locked up somewhere."  He stated that he has suicidal thoughts three to four days a week; however, he indicated that he was not currently at risk of suicide.  He stated that he had not had thoughts of harming others since he stopped working.  He reported his depression as an "8 or 9 out of 10" and that he always feels like crying.  The examiner assigned a GAF score of 55.      

The Veteran reported that his memory is getting worse and that he has trouble remembering faces and names, directions, and spellings of words.  The Veteran reported that his wife has threatened to leave the marriage and return to Japan because she does not understand his mental illness and is angry that he is not working.  He stated that they do not talk very much.  He reported that he does not have a close relationship with his children or brother, and he feels that he does not have a "support element."

The Veteran also reported that he had begun taking college classes in the fall of 2010 and had done very well, receiving all As.  

During the examination, the Veteran was placed in a noisy, high-traffic hospital hallway to complete a comprehensive questionnaire (the Minnesota Multiphasic Personality Inventory II).  He later reported to his psychologist that this caused him a great deal of stress and trauma as it intensified his PTSD symptoms, such as hypervigilance.  He asked to be moved and the examiner initially refused, until clinical staff got involved and he was eventually relocated to a quieter, more secure area to complete the testing.  In her addendum opinion, the examiner concluded that the Veteran had exaggerated his symptoms on the questionnaire and that his "reluctance to comply with psychological testing causes concern for his credibility and complicates the issue of his true level of disability."  The examiner also opined that the Veteran "has strong incentive to over-report symptomatology in order to enhance potential compensation."  The examiner concluded that she could not say there was a change in his occupational functioning without resorting to mere speculation.   

The Veteran later reported to his psychologist that he had frustration and anger after the C&P examination because he felt threatened and intimidated by the examiner.  He reported that she told him that she will have him hospitalized if he said anything that would warrant hospitalization, or would report him to the police if he indicated that he was a danger to anybody else.     

At a March 2011 psychotherapy session, the Veteran reported that he had started a new semester at college and was having difficulty with classes.  He stated that he was frequently unable to complete his assignments due to difficulty understanding directions, disorganized thoughts, impaired concentration, and low energy.  He reported a depressed mood, low interest, intrusive thoughts, and trouble sleeping, with nightmares two to three times per week.  He continued to report marital problems.  He reported that he was having two brief episodes of hypomania per week, consisting of elevated mood and energy, decreased need for sleep, increased goal-directed activity, and racing thoughts.  The clinician reported that the Veteran was appropriately groomed, with normal speech and psychomotor activity, broad and appropriate affect, goal-directed thought processes, alert, and fully oriented.  

The Veteran's academic transcript indicates that he withdrew from two of his courses in the spring of 2011 and did not continue with his studies thereafter.  

In October 2011, the Veteran's long-term disability through IBM ended, and he accepted early retirement.  

In August 2012, the Veteran's initial rating for bipolar disorder and PTSD was increased to 30 percent, effective July 1, 2008.

The Veteran was afforded another VA C&P examination in June 2013.  The examiner determined the Veteran had total occupational and social impairment.  Based on the results of this examination, the Veteran's rating for bipolar disorder with PTSD was increased to 100 percent disabling, effective June 11, 2013.  

In his August 2017 video conference hearing, the Veteran testified as to why he should receive a 100 percent rating prior to June 11, 2013.  He stated that he was removed from work in 2009 by VA physicians due to his disability and he had not been able to work since that date.  He stated that due to problems with his performance at work and his deteriorating mental health, his doctors encouraged him to apply for disability and told him that he could not work anymore.  

The Veteran also reported a lack of support from friends and family.  His wife is Japanese, where mental illness is culturally viewed much differently.  He reported that she has made statements such as, "well, you should kill yourself" and "go deal with your problem, it's not our problem," and had not been supportive of his treatment.  He further reported that he was isolated and could not discuss his mental illness with his children, friends, or family.  He stated that he has had "zero support outside of the VA hospital."

The Veteran testified that he worked for IBM for 15 years.  Initially, he was high functioning at work because he would throw himself into his work to suppress the PTSD symptoms he was experiencing.  Eventually, his symptoms caught up to him and he could not concentrate on his work anymore.  The first time he went on short-disability was in June or July 2008.  He reported that his symptoms during the period between 2008 and 2013 were an inability to work, feeling hopeless, having thoughts of suicide or dying, feeling sad, scared, and anxious, nightmares and insomnia, mania, hypervigilance, and not feeling safe in public.  

Analysis

As a preliminary matter, the Board notes that the medical and lay evidence of record indicates a change in severity of the Veteran's symptoms during the course of the rating period on appeal.  Accordingly, the Board will assign staged ratings for the separate periods of time.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (the appeal period starts from the date the grant of service connection became effective). 
 
1. From July 1, 2008 to April 1, 2009

After a review of all the lay and medical evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that his service-connected bipolar disorder with PTSD more nearly approximated the criteria for a higher 50 percent rating, but not higher, for the period from July 1, 2008 to April 1, 2009.

In granting a 50 percent rating for the Veteran's bipolar disorder with PTSD for the specified period, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

During the specified period, the Veteran's bipolar disorder with PTSD symptoms were manifested primarily by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, disturbances of motivation and mood, impaired judgment, and difficulty maintaining effective work and social relationships.  His symptoms consistently included avoidance behaviors, emotional detachment, intrusive thoughts, impaired long-term memory, irritability, anxiety, nightmares, and sleep impairment.  

The record indicates that the Veteran was on short-term disability from work in July 2008; however, after seeking mental health treatment, he returned to full-time work in September 2008 and reported a positive change in his behavior and mood.  He was able to successfully complete his work assignments for a time.  However, he was working from home, at least for some time, in isolation from his coworkers.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that this symptomatology is consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the criteria for a 50 percent disability rating.

Although the medical evidence does not show symptomatology such as circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, or impaired abstract thinking, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are designed to serve as examples of the type and degree of the symptoms or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. at 436.  Thus, even though not all the listed symptoms compatible with a 50 percent rating are shown, the Board concludes that the actual severity, frequency, and duration demonstrated of symptomatology contemplated for a 50 percent rating are sufficiently demonstrated. 

However, the Board emphasizes that the symptoms associated with the Veteran's bipolar disorder with PTSD did not meet the criteria for a 70 rating for the specified period.  A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's disability.  The evidence of record does not indicate that the Veteran exhibited obsessional rituals which interfered with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, spatial disorientation, or neglect of personal appearance or hygiene.  

Although the Veteran exhibited signs of impairment in regards to work and family relations during the period in question, the Veteran returned to work and performed fairly successfully.  He also reported to his mental health providers a significant decrease in depression and anxiety symptoms and increased social activity during this time.     

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity of his psychiatric symptoms during this time period.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, even with consideration of the Veteran's statements, the probative medical and other evidence of record have consistently shown that the Veteran's service-connected bipolar disorder with PTSD resulted in no more than occupational and social impairment with reduced reliability and productivity prior to April 2, 2009.

Accordingly, the Board finds that the criteria for an initial 50 percent rating, but not higher, are met for the period from July 1, 2008 to April 1, 2009.  Thus, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 50 percent for this time period.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. From April 2, 2009 

After a review of all the lay and medical evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that his service-connected bipolar disorder with PTSD more nearly approximated the criteria for a 100 percent rating for the period from April 2, 2009.

During the specified period, the Veteran's bipolar disorder with PTSD symptoms were manifested primarily by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent danger of hurting self or others, and intermittent inability to perform activities of daily life.  His symptoms consistently included suicidal and homicidal ideation, aggressive behavior towards coworkers, self-isolation and disassociation, irritability and anger, panic attacks, memory loss, disorganized thoughts and impaired concentration, frequent nightmares and insomnia, hypervigilance, depression, and frequent hypomanic episodes that precipitated impulsive behaviors, extreme energy, and racing thoughts.  

Although the medical evidence does not show symptomatology such as persistent delusions or hallucinations, grossly inappropriate behavior, or disorientation to time or place, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are designed to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan, 16 Vet. App. at 436.  Thus, even though not all the listed symptoms compatible with a 100 percent rating are shown, the Board concludes that the actual severity, frequency and duration demonstrated of symptomatology contemplated for a 100 percent rating are sufficiently demonstrated.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).   

The Board notes that the Veteran has not been able to work since April 2, 2009 when he was hospitalized at University Behavioral Health Center (UBHC) for "behavior that was imminently threatening, destructive, or disturbing to self or others."  He was placed on short-term disability from his job at IBM effective April 2, 2009.  The Veteran started receiving long-term disability in October 2009.  He also started receiving Social Security disability benefits at this time.  The Veteran accepted an early retirement package from IBM in October 2011.
  
The evidence of record further supports that the Veteran had total occupational and social impairment during this period of time.  The Veteran reported to his doctors having homicidal ideation toward his managers and coworkers and being overly aggressive at work.  When hospitalized at UBHC he stated that he "doesn't want to see them (coworkers) because [he is] afraid of what he'll do."  The Veteran also reported that his supervisor and HR staff at IBM recommended that he "take a break from work" and "seek help" for his mental health problems because of his increasingly aggressive and isolative behavior.  IBM medical treatment reports indicate that his healthcare provider deemed him to be "totally impaired for work" as he received intensive outpatient treatment and got stabilized on medication due to "depression, anxiety, concentration impairment, fatigue, sleep disruption, panic attacks, [and] suicidal thoughts."

During the specified period, several doctors suggested that the Veteran had total occupational impairment and was no longer able to work due to his psychiatric conditions.  A doctor reviewing his Social Security application concluded that the Veteran was "not able to complete a normal work week without interruptions due to [his] symptoms."  In a December 2009 VA C&P examination, the examining doctor concluded that the Veteran's bipolar disorder has a moderate to severe impact on his occupational and social functioning.  In May 2010, a VA physician noted that the Veteran continued to be unable to work and that it is "highly probable that he is fully disabled."  A May 2010 letter from his psychologist said that his symptoms "significantly interfere" with the areas of social, interpersonal, and occupational functioning.       

Aside from being unable to work, the Board notes that the Veteran's symptoms further warrant a 100 percent rating.  The Veteran is socially isolated and has a poor support network, with no close family or friends.  He reportedly does not have a close relationship with his adult children and does not feel he can share his struggles with mental illness with them.  He has a strained marriage with his wife, who has struggled to accept his diagnoses and will not participate in his treatment.  He has stated that his wife and children are afraid of him.  He has endorsed thoughts of harming himself or others, and has reported increasing memory impairment, such as remembering names, faces, and spellings of words.  

During the period in question, the Veteran was assigned GAF scores ranging from 45 to 55.  According to the pertinent sections of DSM-IV, a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social or occupational functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social or occupational functioning.  While the GAF range of 45 to 55 may suggest that a lower rating is warranted, the Board finds that the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and the narrative description is more persuasive than an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a).   

Accordingly, the Board finds that the Veteran had total occupational and social impairment beginning on April 2, 2009, which is the date the Veteran became unable to work.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 100 percent rating are met for the period from April 2, 2009.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).        

III. Entitlement to a TDIU 

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  If the total rating is based on a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 3.341(a).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b).  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Analysis

The Veteran has raised a claim of entitlement to a TDIU based on his service-connected bipolar disorder with PTSD for the period prior to June 11, 2013.  In his August 2017 video conference hearing, he requested that he either receive a 100 percent rating or a TDIU because he had been unable to work since 2009 due to his service-connected disability.     

1. From July 1, 2008 to April 1, 2009

As detailed above, the Board has herein found that the Veteran's bipolar disorder with PTSD more nearly approximated a 50 percent rating from the date of service connection, July 1, 2008, until April 1, 2009.  The Board notes that the Veteran is also service-connected for right Achilles tendonitis at 10 percent, hepatitis, 0 percent, scar, right arm, 0 percent, and pseudofolliculitis barbae, 0 percent, .  Therefore, the Veteran's combined disability rating for this time period is 55 percent.  See 38 C.F.R. § 4.25, Combined Ratings Table.  Accordingly, the Veteran does not meet the schedular criteria for assignment of a TDIU.  38 C.F.R. § 4.16(a). 

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

Here, the evidence does not show that the Veteran's service-connected disabilities alone were sufficient to produce unemployability.  Although the Veteran has reported that he was placed on short-term disability in July 2008, he was able to return to work in September 2008.  He stated to his VA doctors at the time that he felt his mood and outlook had markedly improved, as well as his communication with his coworkers.  Although the Veteran worked for a period from home, he reported that he had been functioning fairly well at his job with good concentration and minimal distress, and was able to keep up with his assignments.  The Veteran was able to continue working until the end of the period in question, April 1, 2009.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities made him unable to obtain or retain substantially gainful employment for the period from July 1, 2008 to April 1, 2009.  Therefore, the Board must conclude that the criteria for invoking the procedures of 38 C.F.R. § 4.16(b), for consideration of the assignment of a TDIU are not met. Thus, referral of the TDIU claim for extra-schedular consideration is not warranted.           

2. From April 2, 2009 to June 11, 2013

As discussed above, the Veteran has been granted a 100 percent schedular rating for his bipolar disorder with PTSD for the period from April 2, 2009 to June 11, 2013.  
The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990). Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot. VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114 .  See Buie v. Shinseki, 24 Vet. App. 242, 250   (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).

In the case at hand, there is no allegation or evidence that TDIU may be awarded independently of the Veteran's PTSD.  The Veteran has not argued, and no evidence indicates, that the service-connected disabilities of right Achilles tendonitis, hepatitis, scar, right arm, and pseudofolliculitis barbae have prevented the Veteran from securing or following a substantially gainful occupation within the meaning of 38 C.F.R. § 4.16  (2017).  Accordingly, there is no question or controversy for consideration by the Board with regard to TDIU.  See Bradley v. Peake, 22 Vet. App. 280  (2008); Buie v. Shinseki, 24 Vet. App. 242   (2011).

Simply put, aside from bipolar disorder with PTSD, the Veteran does not have any service-connected disabilities, which are evaluated as less than total, that have been suggested to cause unemployability.  As such, Bradley is inapplicable, and the grant of a total schedular rating for bipolar disorder with PTSD renders the Veteran's claim for a TDIU moot for the period from April 2, 2009 to June 11, 2013.  Because no allegation of error of fact or law remains for appellate consideration, the Board has no jurisdiction to review the appeal for this issue, and it is dismissed. See 38 U.S.C.§  7105 (d)(5) (West 2012); 38 C.F.R. § 20.202 (2017).


ORDER

A 50 percent rating for bipolar disorder with PTSD for the period prior to April 2, 2009 is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

A 100 percent rating for bipolar disorder with PTSD for the period from April 2, 2009 is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a TDIU for the period prior to April 2, 2009, is denied.       

The issue of entitlement to a TDIU for the period from April 2, 2009 is moot, and the appeal of that issue is dismissed.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


